DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


The claims are rejected as follows:
Claims 1, 2, 4 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasai et al., US 2009/0281231 (“Kasai”).
Claims 5, 14 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kasai in or alternatively over Kiyotani et al., WO2017/154980 A1 (“Kiyotani”)1 in view of Kasai.
Claims 6–8, 11, 12, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kasai in view of Kiyotani.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kasai in view of Kiyotani and in further view of Hyde et al., US 4,541,825 (“Hyde”).
Claim 1 describes a tetrafluoroethylene polymer having a drawability and non-melt processability.  The polymer has a ratio S2/S1 between 0.70 and 0.95.  S2 represents an endotherm mJ/mg in a range of T0°C or higher and 350°C or lower.  T0°C is a temperature 2.5°C lower than a temperature Tp°C (340 ≤ Tp ≤ 345) at which a minimum point is given on a heat-of-fusion curve obtained by measuring an unbaked polymer for measurement having no history of heating to a temperature of 300°C or higher using a differential scanning calorimeter at a temperature-increasing rate of 2°C/min.  S1 represents an endotherm mJ/mg in a range of 320°C or higher and T0°C or lower.  In a heat-of-fusion curve, a half-width that is a difference between temperatures and two intersection points of heat-of-fusion curve and a line which is parallel to a p°C to the baseline is 6.0 or more.
Kasai disclsoes a tetrafluoroethylene polymer.  Kasai [0001].  The polymer has a ratio S2/S1 of not lower than 90.  Id. at [0006].  This ratio is within with the claimed range of 0.70 and 0.95.  S2 represents an endotherm mJ/mg in a range of T0°C or higher and 350°C or lower.  Id.  T0°C is a temperature 2.5°C lower than a temperature Tp°C (340 ≤ Tp ≤ 345).  The heat of fusion curve is obtained by subjecting the polymer in the form of an unbaked polymer to be measured having no history of being heated to a temperature of 300°C or higher to a differential scanning calorimetry at a programing rate of 2°C/minute.  Id.  S1 is the amount of heat absorbed within the temperature range of 320°C up to T0°C.  
Kasai does not describe the half-width of the heat of fusion curve.  Therefore, the reference fails to provide enough information to teach the limitation describing the half-width of the curve.  
However, when there is a sounds basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.  MPEP 2112.01(I).  
Here, the polymer described in claim 1 appears to be identical to the polymer described in Kasai, based on the structural similarities described above.  Additionally, the polymer in Kasai is manufactured in substantially the same way as the polymer of instant application.  
More specifically, Applicant’s disclosure teaches that the polymer can be obtained by emulsion polymerization.  Spec. dated June 09, 2021 (“Spec.”) p. 8, lls. 14–Id.  The polymerization temperature ranges from 20 to 100°C, and the polymerization pressure ranges from 0.5 to 3.0 MPa.  Id. The polymerization initiator can be a radial polymerization initiator or a redox polymerization initiator.  Id.  The amount of polymerization initiator is preferably as small as possible from the viewpoint of suppressing formation of a tetrafluoroethylene polymer having a low molecular weight.  Id.  As such, the amount of polymerization initiator is in an amount of 1 to 100 ppm of the mass of the aqueous medium.  Id.  The emulsion polymerization is also performed in the presence of a stabilizer, for example paraffin wax, a fluorine-based on, a fluorine based compound, and a silicone oil.  Id. at p. 9, lls. 7–13.  The emulsion polymerization is generally performed by mixing the TFE, a monomer other than TFE, a dispersant and a polymerization initiator in an aqueous medium, and gently stirring the mixture so that the produced tetrafluoroethylene polymer fine particles do not aggregate.  Id. at p. 9, lls. 14–17.
Likewise, the polymer in Kasai is obtained by an emulsion polymerization process.  Kasai [0039].  The emulsion polymerization is carried out in an aqueous medium containing TFE or TFE and another polymer, together with a dispersant and a polymerization initiator.  Id. at [0040].  The polymerization temperature is generally 20 to 100°C, and the polymerization pressure is generally 0.5 to 3.0 MPa.  Id. at [0041]. The polymerization initiator can be a radial polymerization initiator or a redox polymerization initiator.  Id. at [0047].  The amount of polymerization initiator is preferably as small as possible from the viewpoint of suppressing formation of a tetrafluoroethylene polymer Id. at [0048].  As such, the amount of polymerization initiator is in an amount of 1 to 100 ppm of the mass of the aqueous medium.  Id.  The emulsion polymerization is also performed in the presence of a stabilizer, for example paraffin wax, a fluorine-based on, a fluorine based compound, and a silicone oil.  Id. at [0060], [0061].  The emulsion polymerization is generally performed by mixing the TFE, a monomer other than TFE, a dispersant and a polymerization initiator in an aqueous medium, and gently stirring the mixture so that the produced tetrafluoroethylene polymer fine particles do not aggregate.  Id. at [0064].
Therefore, because the polymers in Applicant’s disclosure and Kasai, are structurally identical, and are manufactured in substantially the same way, they are presumed to be the same.  Therefore, the Applicant bears the burden in demonstrating that they are not.  
Claim 2 requires that the polymer of claim 1 has a standard specific gravity between 2.140 and 2.165.
Kasai’s polymer has a standard specific gravity between 2.140 and 2.165.  Kasai [0015].
Claims 4 and 13 require for the polymer of claims 1 and 2, respectively, the ratio S2/S1 is between 0.70 and 0.90.  
Kasai’s polymer has a ratio S2/S1 of not lower than 0.90, which is within the claimed range.  Kasai [0006].
Claims 5, 14 and 15 
Kasai teaches that its tetrafluoroethylene polymer can be used in products with excellent air permeability, such as filters.  Kasai [0002], [0105].  As such, it would have been obvious to use Kasai’s polymer to manufacture an air filter.
Additionally, Kasai’s tetrafluoroethylene (TFE) polymer is a high molecular weight polymer, obtained from emulsion polymerization, with a standard specific gravity between 2.140 and 2.165.  Kasai [0015], [0039].
Kiyotani discloses an air filter comprising a fiberizable PTFE.  Sakano [0068]. The PTFE is manufactured from a high molecular weight TFE, using an emulsion polymerization process.  Id. The PTFE has a specific gravity ranging from 2.130 to 2.230.  Id. 
It would have been obvious to use Kasai’s TFE polymer as the TFE material used to make the fiberizable PTFE in Kiyotani, because the TFE polymer described in Kasai has the required properties of the TFE polymer described in Kiyotani.  See MPEP 2144.07 (the selection of a known material based on the suitability of its intended use is within the ambit of a person of ordinary skill in the art).
Claims 6, 16 and 17 describe an air filter medium comprising the tetrafluoroethylene polymer of claims 1, 2 and 4, respectively.  The air filter medium has a thickness of 1000 microns or less.
Kasai teaches that its tetrafluoroethylene polymer can be used in products with excellent air permeability, such as filters.  Kasai [0002], [0105].  Kasai differs from claim 6, because it does not disclose the thickness of the filter.
However, Kasai’s tetrafluoroethylene (TFE) polymer is a high molecular weight polymer, obtained from emulsion polymerization, with a standard specific gravity between 2.140 and 2.165.  Kasai [0015], [0039].
Kiyotani discloses an air filter 4 comprising a porous film that is manufactured from a fiberizable PTFE.  Sakano Fig. [0068], [0257]. The PTFE is manufactured from a high molecular weight TFE, using an emulsion polymerization process.  Id. The PTFE has a specific gravity ranging from 2.130 to 2.230.  Id. 
It would have been obvious to use Kasai’s TFE polymer as the TFE material used to make Kiyotani’s porous film, because the TFE polymer described in Kasai has the required properties of the TFE polymer described in Kiyotani.  See MPEP 2144.07 (the selection of a known material based on the suitability of its intended use is within the ambit of a person of ordinary skill in the art).
Kiyotani’s porous film corresponds to the “air filter medium” of claim 6.  The porous film has a thickness of between 10 to 100 microns, which is within the claimed range.  Sakano [0108].  Additionally, note that Kiyotani’s filter medium incorporating the porous film, has a thickness of 0.77 mm (770 microns).  Id. at [0257].  This filter medium can also correspond to the “air filter medium” of claim 6.  
Claims 7, 19 and 20 
It would have been obvious to use Kasai’s TFE in Kiyotani’s air filter medium, for the reasons stated in the rejection of claims 5 and 6 above.  Kiyotani’s air filter medium has a collection efficiency for NaCl particles having a particle size of 0.3 micron of 99.97% when air containing NaCl particles is passed through the filter medium at a flow rate of 5.3 cm/s.  Sakano [0034].
Claim 8 describes an air filter medium comprising the polymer of claim 1, wherein the air filter medium has a pressure loss of 250 Pa or less when air is passed through the filter medium at a flow velocity of 5.3 cm/s.
It would have been obvious to use Kasai’s TFE in Kiyotani’s air filter medium, for the reasons stated in the rejection of claims 5 and 6 above.
Kiyotani’s air filter medium has a pressure loss of 250 Pa or less when air is passed through the filter medium at a flow velocity of 5.3 cm/s.  Sakano [0020].
Claim 9 describes an air filter medium comprising the tetrafluoroethylene polymer according to claim 1.  The filter medium has a coefficient of variation of pressure loss of 6.0 or less.
It would have been obvious to use Kasai’s TFE in Kiyotani’s air filter medium, for the reasons stated in the rejection of claims 5 and 6 above.
Kiyotani teaches that the pressure loss across its porous film is uniform throughout.  Sakano [0236].  Additionally, Hyde teaches that it is beneficial for an air filter to have a consistent pressure loss variation, to ensure that the flow characteristics across the filter are consistent.  Hyde col. 3, lls. 51–56.  As such, Hyde teaches that it is beneficial for the coefficient of variation of pressure loss across the filter to be below 4.  Id. at col. 4, lls. 61–67.  It would have been obvious to use routine experimentation to See MPEP 2144.05(II).  A person of ordinary skill in the art would have a reasonable expectation of success in achieving a coefficient of variation of pressure loss of 6.0 or less, because Hyde disclsoes an air filter with a coefficient of variation of pressure loss below 4.  Hyde col. 3, lls. 51–56.
Claim 11 describes a filter pack comprising the air filter medium of claim 5.  The air filter medium is processed to have a zigzag shape in which mountain folds and valley folds are alternately repeated.
Kiyotani’s filter medium is provided in an air filter pack.  Sakano [0035].  The filter medium is pleated, and therefore it has mountain folds and valley folds alternately repeated.  Id. 
Claim 12 describes an air filter unit comprising the air filter medium according to claim 5.  The filter unit comprises a frame body holding the air filter medium.
Kiyotani’s filter medium can be incorporated into an air filter unit, with a frame body holding the air filter medium.  Sakano [0035].







Response to Arguments
Claim Objections
The Examiner withdraws the objections to claims 18 and 21 because these claims are cancelled.
Rejections Under 35 U.S.C. 102 or 103
The Applicant argues that Kasai fails to disclose a tetrafluoroethylene polymer with an S2/S1 ratio between 0.70 to 0.95 and a half-width of 6.0 or more, as required by claim 1.  Applicant Rem. dated Jan. 28, 2022 (“Applicant Rem.”) 6.  
The Applicant notes that, in Kasi, Examples 3, 5 and Comparative Example 3 illustrate an S2/S1 ratio within the claimed range.  Applicant Rem. 6.  But, the Applicant submits that the examples differ from the Applicant’s invention, such that the prior art does not teach the claimed half-width of 6.0 or more.  Id.
With respect to Example 3 of Kasai, the Applicant argues that the addition of hydroquinone as a radial scavenger is “relatively early” as compared to the Examples of the Applicant’s invention.  Applicant Rem. 6.  This is because, in Kasai, the ratio of p1/p2 is 0.26.  Id.  Therefore, based on this ratio, the Applicant concludes that the amount of low molecular weight components in the finally obtained polymer is considerably reduced.  Id.  Therefore, the Applicant submits that the half-width of Example 3 of Kasai is less than 6.0.  Id. at 6–7.  
The Examiner respectfully disagrees.  Attorney arguments cannot take the place of evidence where evidence is necessary.  See MPEP 2145(I).  Here, the Applicant has provided no basis for this conclusion other than the opinion of the attorney.  The Applicant argues that hydroquinone is added “fairly early” in the manufacturing process, 
With respect to Example 5 of Kasai, the Applicant argues that the timing of stopping the addition of an initiator aqueous solution is “relatively early” compared to the examples of the Applicant’s disclosure.  Applicant Rem. 7.  The Applicant asserts that radical generation is stopped after stopping the addition of the initiator aqueous solution.  Id.  Therefore, the Applicant concludes that the half-width of Example 5 is less than 6.0. 
The Applicant provides no evidence, other than the attorney’s opinion, that the half-width in Example 5 is less than 6.0.  Therefore, these arguments fail to overcome the rejection.  See MPEP 2145(I).
The Applicant further argues that “it is believed” that Example 5 fails to teach the limitations of claim 1, when comparing Example 5 of Kasai with Example 2 of instant application.  Applicant Rem. 7–8.  The Applicant asserts that in Example 2 ammonium persulfate is used as the polymerization initiator, but in Example 5 potassium permanganate is used as the polymerization initiator.  The Applicant asserts that ammonium persulfate is a pyrolysis type radial initiator, and radicals are continuously generated during the reaction.  Id.  The Applicant argues that in Example 5, hydroquinone is added as a radical scavenger during the reaction.  And that the hydroquinone acts as a radical scavenger capturing the generated radicals.  Id.  Id.  Therefore, according to the Applicant, in Example 2 of the specification, the half-width is as high as 10.3 because radicals continue to be generated even in the latter half of the polymerization step.  Id.  But in Example 5 of Kasai, the potassium permanganate is a redox initiator that generates radicals by reacting with the oxalic acid initially added to the polymerization tank.  Id.  The Applicant asserts that the characteristic of the redox initiator is that radicals are not generated after the addition of one of the reaction components is completed.  Therefore, in Example 5, the generation of radicals is stopped at a relatively early stage when either the potassium permanganate or oxalic acid is exhausted.  
The Examiner respectfully disagrees.  The Applicant has provided no evidence, other than the attorney’s opinion, that Example 5 fails to teach the half-width limitation of claim 1.  Therefore, these arguments are moot.  See MPEP 2145(I).
However, the Examiner also notes that there is no evidence that, in Example 5 of Kasai, the generated radicals are captured by hydroquinone.  This is because hydroquinone is not added during the manufacturing process described in Example 5.  See Kasai [0136]–[0139].  Additionally, using potassium permanganate as a polymerization initiator does not necessarily result in a half-width below 6.0.  Rather, the Applicant’s disclosure illustrates that a polymer, manufactured using potassium permanganate, can have a half-width of 13.7.  See 
The Applicant further argues, with respect to Example 5, that “it is highly probable” that the half-width of Example 5 of Kasai is “somewhat less than 4.9” because the addition of potassium permanganate is completed earlier in the polymerization step than Comparative Example 3.  Applicant Rem. 8.  The Applicant bases this conclusion on the fact that the concentration of polymerization initiator in Example 5 is similar to the concentration in Comparative Examples 1 to 3 of the Applicant’s disclosure—with Example 5 having a concentration of 1.3 ppm with the Comparative Examples having a concentration of 1.3, 1.5 and 0.9 ppm, respectively.  Id.  However, in Example 5, the solid concentration of the obtained PTFE aqueous dispersion was 31.4%, which differs from Comparative Examples 1 and 2 where the solid concentration was 25.0 by mass.  Id.  But Example 5 is similar Example 3 where the solid concentration is 31.4% by mass.  Id.  
The Examiner respectfully disagrees.  The Applicant’s specification does not indicate that the water concentration for Comparative Examples 1 to 3 is 1.3, 1.5 and 0.9 ppm, as asserted by the Applicant.  Even still, there is no evidence that Kasai’s Example 5 would have the same half-width as Comparative Example 3.  The Applicant asserts that, in Comparative Example 3, the concentration of polymerization initiator is 0.9 ppm and the solid content is 31.4 by mass.  Applicant Rem. 8.  However, Example 5 of Kasai is different from Comparative Example 3, because Example 5 has a polymerization initiator concentration of 1.3 ppm.  Id.  
Also with respect to Examples 3 and 5, the Applicant argues that in Comparative Examples 1 and 2 of the present application, an aqueous initiator solution of potassium permanganate as a redox initiator is charged at a constant rate.  Applicant Rem. 8.  Id. at 8–9.  Therefore, in the polymers obtained in Comparative Examples 1 and 2, a relatively large amount of the low molecular weight component S1 is present, and the molecular eight distribution is wide, but the S2/S1 ratio is small.  Id.  Therefore, in the polymers obtained in Comparative Examples 1 and 2 of the present application, the coefficient of variation of the pressure loss cannot be suppressed to a small value.
These arguments fail to overcome the rejection, because the attorney presents no evidence about why Kasai fails to teach the limitations of claim 1, other than the attorney’s opinion.  See MPEP 2145(I).
With respect to Comparative Example 3 of Kasai, the Applicant argues that it does not teach the claimed half-width, because the process stops adding the initiator aqueous solution relatively early compared to the examples in the present application.  Applicant Rem. 9.  But the attorney fails to compare the timing of instant application with Kasai, and fails to provide any evidence, beyond the attorney’s opinion, that Kasai’s process would produce a different result than the claimed invention.  Therefore, the attorney’s arguments fail to overcome the rejection.  See MPEP 2145(I).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A copy of Kiyotani is provided in the record as the 82-page Foreign Reference dated Oct. 28, 2021. Kiyotani is published in Japanese.  However, Sakano et al., US 2019/0344024 (“Sakano”) is an English language equivalent of Kiyotani.  Therefore, Sakano is being used in this rejection, as a translation of Kiyotani.